DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 12-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 20100165247).
Regarding claim 1, Jeong discloses (Figs. 1-6b) an area light source, comprising: a waveguide layer (104), wherein the waveguide layer comprises a first surface and a second surface opposite thereto, and the second surface of the waveguide layer comprises a light extraction component (106) configured to guide light rays propagated in a total reflection mode in the waveguide layer to an outside uniformly; a plurality of light sources (102), wherein each of the plurality of light sources is located on a side of the first surface; and a plurality of two-dimensional diffraction grating components (105), wherein the plurality of two-dimensional diffraction grating components correspond to the plurality of light sources (102) in a one-to-one manner, each of the plurality of two-dimensional diffraction grating components is located between a corresponding light source and the light extraction component, and each of the plurality of two-dimensional diffraction grating components (105) comes into contact with the 
Regarding claim 2, Jeong discloses (Figs. 1-6b) an orthographic projection of each of the plurality of light sources (102) onto the waveguide layer (104) is located at a center of an orthographic projection of a corresponding two-dimensional diffraction grating component (105) onto the waveguide layer.
Regarding claim 6, Jeong discloses (Figs. 1-6b) the light extraction component (106) comprises one or more of a plurality of netted dot components, or a plurality of grating components. 
Regarding claim 12, Jeong discloses (Figs. 1-6b) each of the plurality of two-dimensional diffraction grating components (105) comes into contact with the first surface; and a preset distance exists between each of the plurality of light sources and the first surface.
Regarding claim 13, Jeong discloses (Figs. 1-6b) each of the plurality of two-dimensional diffraction grating components (105) comes into contact with the second surface; and an orthographic projection of the light extraction component (106) onto the waveguide layer does not overlap with an orthographic projection of each of the plurality of two-dimensional diffraction grating components onto the waveguide layer.
Regarding claim 18, Jeong discloses (Figs. 1-6b) a display device, comprising the area light source.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong.
Regarding claim 3, Jeong does not necessarily disclose each of the plurality of two-dimensional diffraction grating components satisfies a following condition: D = 2d/tan 30°; wherein D is a diameter of the two-dimensional diffraction grating component, and d is a distance between a corresponding light source, and a surface of the waveguide layer proximate to the two-dimensional diffraction grating component.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diameter and distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Jeong does not necessarily disclose the waveguide layer satisfies a condition of 4h/tanϴ > D, wherein h is a thickness of the waveguide layer, ϴ is an incidence angle of a light  ray incident on the waveguide layer, and D is a diameter of each of the plurality of two-dimensional diffraction grating components.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thickness, angle, and diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Jeong does not necessarily disclose the thickness of the waveguide layer is greater than or equal to two micrometers.

Regarding claim 7, Jeong does not necessarily disclose a refractive index of each of the plurality of two-dimensional diffraction grating components is higher than a refractive index of the waveguide layer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular refractive indices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Baldwin et al. (US 20180067251).
Regarding claim 8, Jeong does not necessarily disclose each of the plurality of two-dimensional diffraction grating components includes a first sub-grating, and a plurality of second sub-gratings surrounding the first sub-grating; an orthographic projection of the first sub-grating onto the waveguide layer is a circle, and orthographic projections of the plurality of second sub-gratings onto the waveguide layer are rings concentric with the circle and with different radiuses.
Baldwin discloses (Figs. 1A-6) each of the plurality of two-dimensional diffraction grating components (120) includes a first sub-grating, and a plurality of second sub-gratings surrounding the first sub-grating; an orthographic projection of the first sub-grating onto the waveguide layer (110) is a circle, and orthographic projections of the plurality of second sub-gratings onto the waveguide layer are rings concentric with the circle and with different radiuses 
Regarding claim 9, Jeong does not necessarily disclose a periodicity, a line width, and a height of the first sub-grating are not exactly same as a periodicity, a line width, and a height of at least one of the plurality of second sub-gratings, and periodicities, line widths, and heights of at least two of the plurality of second sub-gratings are not exactly same from each other.
Baldwin discloses (Figs. 1A-6) a periodicity, a line width, and a height of the first sub-grating (120) are not exactly same as a periodicity, a line width, and a height of at least one of the plurality of second sub-gratings (120), and periodicities, line widths, and heights of at least two of the plurality of second sub-gratings are not exactly same from each other (section 0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Baldwin to reduce dark regions and to eliminate bleeding of light colors.
Regarding claim 10, Jeong does not necessarily disclose the first sub-grating comprises a plurality of first sub-components in any one periodicity of the first sub-grating; and both line widths and heights of respective first sub-components are not equal; or line widths of respective first sub-components are equal, but heights of the respective first sub-components are not equal; or line widths of respective first sub-components are not equal, but heights of the respective first sub-components are equal.
Baldwin discloses (Figs. 1A-6) the first sub-grating (120) comprises a plurality of first sub-components in any one periodicity of the first sub-grating; and both line widths and heights of respective first sub-components are not equal; or line widths of respective first sub-
Regarding claim 11, Jeong does not necessarily disclose each of the plurality of second sub-gratings comprises a plurality of second sub-components in any one periodicity of the second sub-grating; and both line widths and heights of respective second sub-components are not equal; or line widths of respective second sub-components are equal, but heights of the respective second subcomponents are not equal; or line widths of respective second sub-components are not equal, but heights of the respective second sub-components are equal.
Baldwin discloses (Figs. 1A-6) each of the plurality of second sub-gratings (120) comprises a plurality of second sub-components in any one periodicity of the second sub-grating; and both line widths and heights of respective second sub-components are not equal; or line widths of respective second sub-components are equal, but heights of the respective second subcomponents are not equal; or line widths of respective second sub-components are not equal, but heights of the respective second sub-components are equal (section 0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Baldwin to reduce dark regions and to eliminate bleeding of light colors.
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim et al. (US 20150219936).

Kim discloses (Figs. 1-22) each of the plurality of light sources (520) is a monochromatic light source; the area light source further comprises a monochromatic light conversion layer (720) located on a light-emitting side of the area light source; and the monochromatic light conversion layer is configured to convert monochromatic light emitted from each of the plurality of light sources into white light (sections 0057-0059) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to increase the color purity of light. 
Regarding claim 16, Jeong does not necessarily disclose the monochromatic light conversion layer comprises one or more of a fluorescent layer or a quantum dot layer.
Kim discloses (Figs. 1-22) the monochromatic light conversion layer (720) comprises one or more of a fluorescent layer or a quantum dot layer (section 0078). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to increase the color purity of light.
Regarding claim 17, Jeong does not necessarily disclose the area light source further comprises a reflection layer located on a side of the waveguide layer away from the monochromatic light conversion layer.
Kim discloses (Figs. 1-22) the area light source further comprises a reflection layer (800) located on a side of the waveguide layer away from the monochromatic light conversion layer. It 
Regarding claim 19, Jeong does not necessarily disclose each of the plurality of light sources is arranged below the monochromatic light conversion layer, and located between the waveguide layer and the monochromatic light conversion layer.
Kim discloses (Figs. 1-22) each of the plurality of light sources (520) is arranged below the monochromatic light conversion layer (720), and located between the waveguide layer and the monochromatic light conversion layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to increase the color purity of light.
Regarding claim 20, Jeong does not necessarily disclose each of the plurality of light sources is arranged on the reflection layer, and located between the waveguide layer and the reflection layer.
Kim discloses (Figs. 1-22) each of the plurality of light sources (520) is arranged on the reflection layer (800), and located between the waveguide layer and the reflection layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to increase the color purity of light.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the area light source of claim 14, in particular the limitations of each of the plurality of light sources comes into contact with the first surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871